Citation Nr: 0801887	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-15 699	)	DATE
	)
       MERGED APPEAL	)
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lung disability 
as a result of exposure to herbicides. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO decision, which denied 
a claim for service connection for lung cancer as a result of 
exposure to herbicides and a claim for service connection for 
PTSD.

The Board notes that the veteran's claim of service 
connection for skin cancer as a result of exposure to 
herbicides was denied in a July 2004 RO decision.  More than 
1 year following notification of the adverse action, the 
veteran filed a November 2005 VA Form 9 Appeal, in which he 
listed skin cancer as one of the issues he wished to appeal.  
This statement can be construed as a petition to reopen the 
claim of service connection for skin cancer; this matter is 
referred to the RO for development.

The Board also notes that the veteran submitted a statement 
in November 2005 indicating that he wished to appeal the 
assigned rating for his tinnitus.  However, in January 2006, 
he submitted a statement clarifying that he only intended to 
appeal the issues of service connection for PTSD and a lung 
disability.

In January 2007, the Board received additional evidence from 
the veteran.  This evidence is not relevant to the current 
appeal as it relates to disabilities other than PTSD and lung 
problems.  Rather, it primarily relates to heart problems. 
 

FINDINGS OF FACT

1.  The veteran is not shown by competent medical evidence to 
have a lung disability that is etiologically related to a 
disease, injury, or event in service, to include exposure to 
herbicides or Agent Orange.

2.  There is no competent medical evidence of record which 
reveals that the veteran has PTSD, currently.


CONCLUSIONS OF LAW

1.  A lung disability was not incurred in or aggravated by 
active service, nor may a lung disability be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 
1133, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007). 

2.  Service connection for PTSD is not warranted.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A May 2004 VCAA letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, and VA and 
private medical records are in the file.  The veteran has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

In regards to the veteran's claims for service connection, 
the Board notes that the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The Board concludes an examination for a lung disability is 
not needed in this case because the only evidence indicating 
that the veteran "suffered an event, injury or disease in 
service" is his own lay statements.  The Board also 
concludes an examination for PTSD is not needed because the 
only evidence indicating that the veteran has a current PTSD 
disability are lay statements.  Such evidence is insufficient 
to trigger VA's duty to provide an examination.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In addition, service connection may be granted for a chronic 
disease, including malignant tumors, if manifested to a 
compensable degree within one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2007).  In this regard, it is noted that a "veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent . . . unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2007).
Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, will be accepted as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war.  38 U.S.C.A. § 1154(b) (West 2002).  
Every reasonable doubt in these service connection cases will 
be resolved in favor of the veteran, and may only be rebutted 
by clear and convincing evidence.  Id.

With respect to PTSD, service connection for PTSD 
specifically requires medical evidence establishing a 
diagnosis of the disability, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (2007).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

As an initial matter, it is noted that there is no 
corroborative evidence that the veteran had combat service; 
as such, 38 U.S.C.A. § 1154(b) is not for application.  
Although the veteran served as a combat engineer, his DD Form 
214 does not reflect that he received any medals which are 
indicative of combat service, and there is no other evidence 
on file which serves to verify his service stressors.  As 
will be discussed below, the veteran does not have a current 
diagnosis of PTSD.  Thus, further development of service 
stressors is unnecessary.

1.  Entitlement to service connection for a lung disability 
claimed as secondary to exposure to herbicides. 

The veteran contends that he has a lung disability as the 
result of exposure to Agent Orange during his active duty 
service in Vietnam.  See Informal Hearing Presentation, 
November 2007.

The Board notes that the veteran's DD Form 214 reflects that 
he served in Vietnam for approximately 10 months from October 
1968 to August 1969.  As such, exposure to herbicides is 
conceded.  

A review of the veteran's service medical records shows no 
complaints, treatment, or diagnoses of lung problems.  With 
regard to granting service connection on a presumptive basis, 
there is no medical evidence of record reflecting that the 
veteran had a malignant lung tumor within one year of service 
discharge.  38 C.F.R. § 3.307, 3.309 (2007).  

In May 2005, a private treatment record noted that the 
veteran had calcified nodules within the right lower lobe and 
left lower lobe compatible with old healed granulomatous 
disease.  See Barnes-Jewish West County Hospital treatment 
record, May 2005.  The veteran also had calcified right hilar 
lymph nodes and subcarinal lymph nodes compatible with old 
healed granulomatous.  Id.  In a June 2005 letter, a private 
physician stated that, while these results revealed 
abnormalities, they did not reflect signs of lung cancer.  
See Washington University in St. Louis School of Medicine 
letter, June 2005.  

With regard to Agent Orange exposure, it is noted that the 
veteran is presumed to have been exposed to such.  In a 
September 2005 statement, an examiner indicated that it was 
difficult to know whether the veteran's multiple calcified 
nodes and lung scarring was directly related to Agent Orange 
exposure.  See Combee, supra.  First, the Board notes that 
the aforementioned opinion is extremely equivocal and fails 
to directly link the veteran's lung problems to any inservice 
Agent Orange exposure.  Second, even assuming the opinion did 
indeed link the veteran's lung problems to herbicides, it is 
unclear what the basis of such would be as no supportive 
rationale was provided.  

Conversely, VA regulations are based on exhaustive scientific 
studies conducted by the National Academy of Sciences (NAS).  
After such exhaustive studies, it was determined that only 
certain conditions warranted a presumption of service 
connection and others did not.  In this regard, respiratory 
cancers are recognized as being presumptively related to 
Agent Orange exposure.  The Board accords the NAS studies as 
having tremendous probative value.  The September 2005 
opinion, however, is equivocal and lacks a rationale.  In 
sum, there is no evidence establishing that the veteran has a 
respiratory cancer.  As such, service connection cannot be 
established on a presumptive basis.  
In regards to granting service connection on a direct basis, 
regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  Currently, there is no evidence of record that the 
veteran had a lung disability in service and no competent 
medical opinion has related any current lung abnormalities 
(first noted long after service discharge) to active duty.  
Thus, the veteran's claim fails on a direct basis.  See 
Hickson, supra. 

The Board acknowledges the veteran's assertions that he 
currently has spots on his lungs as the result of his active 
duty service.  See Notice of Disagreement, July 2005.  No 
medical evidence, however, has been submitted to support this 
contention.  The veteran can attest to factual matters of 
which he had first-hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994). 

In addition, it should be noted that the first indication of 
record of lung abnormalities is from 2003, approximately 33 
years after his discharge from service.  See generally, 
Washington University in St. Louis School of Medicine letter, 
April 2003.  A prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Given the amount of time that passed between service and the 
first complaint or acknowledgement of record of a lung 
abnormality, and the fact that the claims folder completely 
lacks any medical opinion or indication that the veteran has 
a lung disability as a result of his active duty service, the 
Board has determined that service connection is not warranted 
for a lung disability.  
With regard to any potential nexus between the veteran's 
current lung problems and smoking, it is noted that he has 
not claimed that he suffers from a lung disorder related to 
in-service tobacco use, and furthermore, service connection 
for disability based on a veteran's addiction to nicotine is 
prohibited for claims filed after June 9, 1998, when the 
veteran's claims were filed.  See 38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2007).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for a lung disability must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

2.  Entitlement to service connection for PTSD.

The veteran contends that he has PTSD as the result of his 
active duty service.  See Claim, April 2004.  Specifically, 
he reports that, while in Vietnam, he was involved in fire 
fights, witnessed the death of fellow service members, was on 
a raft which was blown out of the water due to explosives, 
witnessed an ammunition dump being blown up, was exposed to 
multiple mortar attacks, and witnessed the death of children.  
See veteran's statement, April 2005.   

Despite his alleged stressor, there is no indication in the 
medical evidence of record that the veteran has a diagnosis 
of PTSD, nor is there evidence on record that the veteran has 
sought treatment for PTSD.  

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the veteran's sincere 
belief in his claim, the competent medical evidence of record 
does not show the veteran to have PTSD; thus, there may be no 
service connection for the claimed disability.  As the 
veteran does not have a current diagnosis of PTSD, the Board 
need not undertake an analysis as to whether his stressors 
have been verified.

The Board notes that the veteran has submitted several 
letters written by his wife, son, and other acquaintances 
describing his behavior.  However, as mentioned above, a lay 
person has not been shown to be capable of making medical 
conclusions, thus, these statements regarding diagnoses are 
not competent.  Espiritu, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
PTSD, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a lung disability as a 
result of exposure to herbicides is denied. 

Entitlement to service connection for PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


